DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claims 1, 9 and 17 are objected to because of the following informalities: The claims recite, in line 22 of claim 1 and similar sections of claims 9 and 17, “the second subject the first stimulus”. It appears this should recite “the second subject to the first stimulus”. Appropriate correction is required.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9 and 17 recites a method comprising: 
presenting a first stimulus;
synchronizing first biometric data and second biometric data, the first biometric data associated with a first subject exposed to the first stimulus for a first period of the first stimulus and the second biometric data associated with a second subject exposed to the first stimulus for the first period; 
generating a first synchrony score for the first stimulus based on the synchronization of the first biometric data and the second biometric data; 

generating a second synchrony score for the first stimulus based on the synchronization of the third biometric data and the fourth biometric data; 
detecting a synchrony response pattern between the first synchrony score and the second synchrony score;
generating a subject response score based on an average of (1) a value of a first self-report response associated with the first subject in response to the exposure of the first subject to the first stimulus and (2) a value of a second self-report response associated with the second subject in response to the exposure of the second subject the first stimulus; and 
selecting at least one of (1) at least a portion of the first stimulus or (2) a second stimulus to be presented based on the synchrony response pattern. 
The limitations of synchronizing biometric data, generating synchrony scores, detecting a synchrony response pattern, generating a subject response score, and selecting a stimulus, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor” configured to implement the steps and a generic stimulus presentation device presenting the stimulus, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor” language, “synchronizing” in the context of this claim encompasses a user manually observing and synchronizing the data. Similarly, the limitations of generating synchrony scores, detecting 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a processor to perform the claimed steps and generic presentation device to present the stimulus, the processor executing instructions in a memory. The processor, memory and presentation device in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of synchronizing data, generating scores, detecting patterns, generating a score, and selecting a stimulus, and a generic presentation device presenting a stimulus) such that they amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and generic presentation device to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
Dependent claims 2-8, 10-16 and 18-20 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional abstract steps such as comparing response patterns, event-stamping data, determining and combining response scores, applying weights to scores, and determining effectiveness of a stimulus. These limitations only serve to further limit the abstract idea and are not sufficient to direct the claimed invention to significantly more.

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
5.	Claim limitation “means for” in claims 17-20 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language (e.g. “measuring” and “selecting”) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17-20 been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
In view of Applicant’s arguments 06 January 2016, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the sensors described at Par’s. 33, 34 and 116 correspond to the claimed “means for measuring”, and the computerized data processor described at Par’s. 72, 80 and 127 correspond to the claimed “means for selecting”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Arguments
6.	Applicant's arguments filed 06 January 2021 with respect to the section 101 rejection of claims 1, 9 and 17 have been fully considered but they are not persuasive. Applicant argues that the claims are not abstract since a person cannot cause a stimulus presentation device to present a stimulus with one’s own mind. This argument is not persuasive. The office action finds that it is the idea of presenting a stimulus to a person that is abstract and can be performed in the human mind. The processor and presentation device are addressed as additional limitations in Step 2A, Prong 2 and Step 2B, and are found to involve no more than using a processor to cause a presentation device to present the stimulus. This constitutes no more than using generic computer components to implement the abstract idea. See MPEP 2106.05(f). 


Applicant’s arguments with respect to the interpretation of the claims under section § 112(f) and the rejections under sections § 112(a) and 112(b) have been fully considered and are persuasive. In view of Applicant’s arguments, the claimed means for measuring are interpreted as corresponding to the sensors described on page 13 of Applicant’s 06 January 2021 response, and the claimed means for selecting are interpreted as corresponding to the computerized data processor described on page 15 of the response. Accordingly, the section § 112(a) and 112(b) rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under section § 103 have been fully considered and are persuasive. Accordingly, the section § 103 rejections have been withdrawn. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715a